Order                                                                                                  Supreme Court
                                                                                                     Lansing, Michigan

  September 21, 2005                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128622 & (21)                                                                                        Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  AMERIGO PALARCHIO, as Conservator                                                                    Stephen J. Markman,
  and Guardian of LINDA PALARCHIO,                                                                                    Justices
  a legally incapacitated person,
                Plaintiff-Appellee,
  v       	                                                          SC: 128622     

                                                                     COA: 258992      

                                                                     Wayne CC: 02-238086-NF

  AUTOMOBILE CLUB INSURANCE
  ASSOCIATION,

           Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the application for leave to appeal the March 24, 2005 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of
  Cameron v Auto Club Insurance Association (Docket No. 127018) is pending on appeal
  before this Court and that the decision in that case may resolve an issue raised in the
  present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case. The motion to consolidate is DENIED.




                       I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 21, 2005
                 _________________________________________
       p0914                                                                 Clerk